DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Amendment filed on 7/11/2022. Claims 1-20 are pending in the case. 

Remarks
2.	Applicant has obtained a Terminal Disclaimer against U.S. Patent 11,126,745, therefore the Double Patenting rejection of claims 1-20 is respectfully withdrawn. 

Allowable Subject Matter
3.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 19 and 20, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Barday teaches a software application displaying input fields where a user enters information about how a campaign uses data collected from a user: what type of personal data is collected and from whom, where the data is stored, and who has access to the data. The user enters this information by checking boxes and adding explanatory comments. Based on the answers, the application generates an initial privacy assessment report for the particular software application, evaluating privacy impact features related to how the new product will collect, use, store, and/or manage personal data. The application also interfaces with the computer systems of regulators to review privacy campaign information and approve the privacy campaigns, and displays the status of each campaign.
The prior art of Bell teaches a user interface displaying data privacy compliance requirements about an initiative, including data entry fields to receive the initiative information, such as purposes and uses of data that may be included in an initiative. The application receives information regarding an initiative, packages and stores the received initiative information. The initiative information is assessed and an approval recommendation is generated based on the assessment of the packaged initiative information. A notification of approval is returned to the user.  
The prior art of Allen teaches that curators gather content, such as photos, video, audio, text, metadata, from content messages to put together one or more media collections or stories. The content messages may be sent by users using client devices. A plurality of users may send a plurality of content messages. For example, a user may take a picture, record a video, and send the content message to server system to be associated with a media collection.  
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“receiving, by one or more processors, via a graphical user interface, a selection of one or more fields that characterize utilization of user data by an application feature; 
determining, by the one or more processors, that the utilization of the user data is privacy compliant based on a correspondence between the selected one or more fields associated with the application feature and a set of fields of other application features that were previously approved to utilize the user data in a way that matches the utilization of the user data by the application feature; and 
generating, by the one or more processors, for display in the graphical user interface, an approval status indicating that the utilization of the user data is privacy compliant“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
August 17, 2022